DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Election/Restriction
Examiner notes that claim 4 appears to have language which is associated with a non-elected species of Fig. 8.  Examiner has examined claim 4 with respect to the Species elected of Figs. 1-2G.  Examiner notes that if claim 4 is intended to relate to Fig. 8 then claim 4 must be withdrawn as belonging to a non-elected species.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corrigan et al. (US 9,630545 – hereinafter Corrigan) In view of Stewart et al. (6,027,190 – hereinafter Stewart), and Yoshihiko Hoshino (US 2014/0229000 – hereinafter Hoshino).
Re Claims 1 and 16:


Stewart teaches wherein at least one of shelves (12, 12) has segments (16) configured to hold consignments at different heights (see Figs. 2 and 1-12B).   Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Corrigan with that of Stewart to provide a storage unit for products that can hold multiple products for maximum storage capacity as taught by Stewart.

Hoshino teaches wherein carrier elements (2) are received in segments (see Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Corrigan with that of Stewart and Hoshino to provide a storage means for products for efficient storage as known within the art.




Further Re Claim 2:
Corrigan teaches wherein at least one of the storage positions of the shelf system (20, 22, 24) are arranged in rows (near 26) running parallel or perpendicular to each other, that the number of shelves of the shelf system corresponds at most, preferably at least substantially, to the number of storage positions, or that the shelves of the shelf system are configured at least substantially the same (see Figs. 2).


Further Re Claim 4:
Corrigan teaches wherein at least one of the transport device (24) is configured in particular with at least one arm (120) for form-fit gripping (along with 72) of at least one shelf (22) of the shelf system (see Fig. 14), and/or that the transport device has at least one drive, in particular a linear drive, for transporting at least one shelf of the shelf system, in particular by means of the at least one arm, in at least one direction (see Figs. 1-32).

Further Re Claim 5:
Corrigan teaches characterized in that a control device is provided for controlling the adjustment device, for adjusting, the shelves relative to each other and preferably for adjusting the shelf with the next consignment to be extracted from a storage position to the extraction position (see col. 16 lines 4-26).


Corrigan teaches characterized in that the shelves (22) have segments (flat surfaces) for receiving consignments, and preferably that the shelves (22) have carrier elements, which are removable from the shelves, for receiving consignments (what’s contained in the packages) (see Figs. 1-32).




Further Re Claim 8:
Corrigan teaches characterized in that a locking device (132, 134, 144, 146) is assigned to individual shelves, preferably to each shelf, for locking the respective shelf in the storage position and preferably in the extraction position (see Figs. 1-32).

Further Re Claim 9:
Corrigan teaches wherein at least one of the shelf system has at least one receiving device (20) (tracks) for receiving shelves, and/or an output device for output of shelves, preferably with consignments, of the shelf system (see Figs. 1-32).

Further Re Claims 10-13:
Corrigan teaches a method for delivery, of consignments to different sites along a delivery route with a delivery vehicle according to Claim 1 (see Fig. 1), with a loading space comprising a shelf system (20, 22, 24) with shelves (22) for 


Further Re Claim 14:Corrigan teaches receiving before driving the delivery route, shelves carrying consignments are received in the shelf system, and outputting, shelves of the shelf system are output before driving the delivery route (Examiner notes that Corrigan is capable of performing said functions) (see Figs. 1-32).



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corrigan in view of Stewart, and Hoshino, and further in view of Seth Pickett (US 2008/0247279 – hereinafter Pickett).

Corrigan in view of Stewart, and Hoshino teaches characterized in that an extraction device (16) is provided, for extraction of a consignment, from the shelf (22) present in the extraction position, and preferably that the extraction device is provided for introduction of a consignment, , into the shelf present in the extraction position (see Figs. 1-32), but fails to teach an extraction device is provided, preferably comprising a robot arm, from the shelf (22) present in the extraction position, and preferably that the extraction device is provided for introduction of a consignment, into the shelf present in the extraction position.

Pickett teaches an extraction device (robotic pickers) is provided, preferably comprising a robot arm, from the shelf present in the extraction position, and preferably that the extraction device is provided for introduction of a consignment (cartridges), into the shelf present in the extraction position (see paragraph [0002]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Corrigan in view of Stewart, and Hoshino, with that of Pickett to provide automatic means for controlling a loading and dispensing of product.



Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corrigan in view of Stewart, and Hoshino and further in view of McCollum et al. (US 2017/0190054 – hereinafter McCollum).
Re Claim 15:Corrigan in view of Stewart, and Hoshino teaches the device of claim 10, but fails to teach in which an extraction device, preferably with a robot arm extracts a consignment, in particular a carrier element with a consignment, from the shelf arranged in the extraction position and delivers it towards the outside relative to the delivery vehicle, and  in which, preferably, the extraction device receives a consignment, in particular a carrier element with a consignment, from the outside and transfers it to the shelf arranged in the extraction position.

McCollum teaches extracting with an extraction device (140), preferably with a robot arm extracts a consignment, from the shelf arranged in the extraction position and delivering consignment it towards the outside relative to the delivery vehicle, and wherein preferably, the extraction device receives a consignment, from the outside and transfers it to the shelf arranged in the extraction position (see Figs. 1-27).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Corrigan in view of Stewart, and Hoshino with that of McCollum to provide automatic means for controlling a loading and dispensing of product.  Examiner further notes the combination would be capable of providing from a shelf as used with corresponding parts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (Goldschmidt et al. 5,125,782 – hereinafter Goldschmidt) teaches a rail system located below or above on a ceiling.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651